Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
DETAILED ACTION
This communication is in response to an interview on 5/19/22
The communication is to address the typographical error overlooked in the Notice of Allowance issued on 5/10/22.

The following changes were authorized by Eric Hyman in a telephone interview on 5/10/22.

Please amend claims 3-4 as follows:
--
3. (Currently Amended) The method according to claim 2, wherein the step (a) comprises the preliminary generation of said dynamic verification code by a data processor of said electronic identity device based on at least said reference information
representative of an expected appearance of said visual element and a one-time password (OTP).

4. (Currently Amended) The method according to claim 3, wherein the step (a) and the step (c) each comprise the generation of said OTP, respectively by the data processor of the electronic identity device and the data processor of the server based on a shared secret.
--


Allowed Claims
Claims 1-15 as articulated in the 5/10/22 communication.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on statement of Reasons for Allowance”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Poltorak whose telephone number is (571) 272-3840.  The examiner can normally be reached from Monday through Thursday from 9:00 until 5:00, and every other Friday from 9:00 until 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-3839. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.
/PIOTR POLTORAK/Primary Examiner, Art Unit 2433